     Case: 1:16-cv-02386-DCN Doc #: 42 Filed: 10/15/18 1 of 1. PageID #: 626



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES EQUAL EMPLOYMENT )                          Case No. 1:16-cv-02386
OPPORTUNITY COMMISSION,          )
                                 )                        Judge Donald C. Nugent
     Plaintiff,                  )
                                 )
v.                               )
                                 )
SHERWOOD FOOD DISTRIBUTORS, LLC, )
                                 )
     Defendant.                  )

                 JOINT MOTION FOR ENTRY OF CONSENT DECREE

       The parties jointly move for entry of the attached Consent Decree, which reflects the

terms on which they have agreed to resolve this matter.

                                     Respectfully submitted,

/s/Melanie M. Peterson                           /s/Roland De Monte
Melanie M. Peterson                              Roland De Monte
Senior Trial Attorney                            Jackson Lewis P.C.
EEOC, Philadelphia District Office               6100 Oak Tree Blvd., Suite 400
801 Market Street, Suite 1300                    Cleveland, OH 44131
Philadelphia, PA 19107                           (216) 750-0404
(267) 589-9759                                   (216) 750-0826 (Fax)
melanie.peterson@eeoc.gov                        Roland.DeMonte@jacksonlewis.com

Counsel for Plaintiff U.S. Equal                  /s/Greg A. Riolo
Employment Opportunity Commission                Greg A. Riolo
                                                 Jackson Lewis P.C.
                                                 44 South Broadway, 14th Floor
                                                 White Plains, NY 10601
                                                 (914) 872-0860
                                                 (914) 946-1216 (Fax)
                                                 Greg.Riolo@jacksonlewis.com

                                                Counsel for Defendant Sherwood Food
                                                Distributors, LLC

Dated: October 15, 2018
